FREEDMAN, P. J.
The complaint complained for services, work, and labor performed for the defendant’s intestate between May 16, 1901, and June 15, 1902. The defendant offered no testimony upon the trial. The testimony of the plaintiff established a cause of action against the estate of the decedent. Services on the part of the plaintiff were shown to have been rendered; promises on the part of the decedent to compensate the plaintiff for such services, and their value, were shown. There was some testimony given from which it might fairly be inferred that the plaintiff had received certain checks from the defendant in payment of at least a portion of the services sued for, and several checks were produced, and identified by the plaintiff as having her indorsement thereon. The amount of these checks was not shown, nor were they introduced in evidence. As the case stood at the close of the case, the complaint should not have been dismissed. Schlesinger v. Jud, 61 App. Div. 453, 70 N. Y. Supp. 616.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.